Hoyt, J.
(dissenting). I am unable to agree with the conclusions of the majority of the court in this case. In *628my opinion, the provisions of the statutes relied upon by the majority of the court as statutes of limitation cannot properly be construed as such, excepting as they are applied to sales for taxes under the acts of which they constitute a part. The organic act of the territory provided that no act shall embrace more than one object, and that shall be expressed in the title. Each of these provisions was contained in an act providing for the assessment and collection of revenue. The titles to said acts were substantially the same. That of 1877 was as follows: “To provide for the assessing and collecting of county and territorial revenue. ’ ’ If the section providing for a limitation of the time in which actions can be commenced, contained in this act, is to be construed as a general státute of limitation, it is void and of no effect for the reason that it is not embraced within the subject matter of the act as expressed in the title. On the other hand, if it is not to be construed as a general, statute of limitations, it can only be construed as a part of the machinery for the assessment and collection of revenue as provided in said act, and could have no force or effect when applied to sales made under any other act than that in which it was incorporated. And as the deed in question in this action was not executed upon any sale made under the provisions of this act the limitation could not apply to it.
What has been said as to the act of 1877 is also true as to the provision contained in §2939 of the Code of 1881, for the reason that, as we have seen above, such section, if construed as a general statute of limitations, would not be embraced in the title of the act. The same legislature that passed this act also passed an act relating to the limitations of actions, and if it had been its intention to provide a general statute of that kind to apply to all deeds executed upon tax sales, it would probably have included such provision in said last named act.
*629I am, therefore, of the opinion that the legislature never intended such provision, in either of the acts referred to, to constitute a general statute of limitations applicable to all deeds made upon tax sales; and that, if it did so intend, such intention cannot be given force for the reason that to do so would be to violate the provisions of the organic act above referred to. If such provisions are construed as a part of a scheme for providing revenue, they are reasonable and clearly constitutional; if otherwise, they are oppressive and dangerous. For these reasons I think that neither of these statutes could be invoked in aid of the claim of the defendant under the tax deed.
Stiles, J., concurs.